Citation Nr: 1705842	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-22 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to June 1, 2009, and in excess of 20 percent thereafter for degenerative disc disease with degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1976 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that granted service connection for degenerative disc disease with degenerative joint disease of the lumbar spine, and assigned a 10 percent evaluation; effective from October 4, 2004.

The Veteran testified at a Decision Review Officer hearing in April 2009 and a copy of that transcript is of record. 

In an April 2012 decision, the RO assigned an increased rating to 20 percent, effective June 1, 2009.  As this is not considered a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing before the undersigned in May 2013.  

In an October 2013 decision, the Board granted an effective date of November 3, 1988, for the grant of service connection for degenerative disc disease with degenerative joint disease of the lumbar spine.  The Board also remanded the issue of entitlement to a higher initial rating for degenerative disc disease with degenerative joint disease of the lumbar spine for further development.  

In a January 2014 decision, the RO granted separate ratings for right and left lower extremity radiculopathy and assigned 10 percent ratings, effective November 19, 2013.  As the Veteran did not file a notice of disagreement within a year of the issuance of this decision, the Board will not address these issues.  See 38 C.F.R. § 20.302 (a) (West 2014); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Board acknowledges that after the appeal was certified to the Board additional pertinent private treatment records were associated with the claims file in February 2016 and March 2016.  As the claim is being remanded for other reasons, those records should be considered on remand and addressed in a supplemental statement of the case. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2001 to January 2014, the May 2013 hearing transcript and the November 2013 VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2013.  In a January 2016 statement, the Veteran asserted that his symptoms had worsened.  The Veteran was scheduled for an examination in May 2016 but was deemed a no show.  However, in March 2016 the Veteran requested that the examination be rescheduled.  Therefore, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the current severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing".  Correia v. McDonald, 28 Vet. App 158 (2016).  Therefore, such criteria should be addressed on remand.  


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated January 2014 to the present.

3. Then, schedule the Veteran for a VA examination to determine the severity of his service connected low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.

A complete rationale should be provided for each opinion.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




